Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/659,168 filed on 04/13/2022.
Claims 1-20 have been examined and are pending in this application.
Priority
This application is a continuation of U.S. application No. 16/518,382, filed on July 22nd , 2019 (Now U.S. patent No. 11, 329, 991) which claims priority to U.S. provisional Application 62/701,142, filed on July 20th , 2018. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haque (US 2020/0050517) and in view of Caldwell (US 2015/0215152).
Regarding claim 1, Haque discloses a computer-implemented method when executed by data processing hardware causes the data processing hardware (Haque par. 0001. Haque teaches that the present invention relates to configurable electronic devices, and more particularly to an improved method and apparatus for configuration rollback within configurable electronic devices. See also par. 0016) to perform operations comprising:  
notifying a user that an interval timer has expired that requires the user to update an initial access characteristic (Haque par. 0020. Haque teaches that a login session is used to particularly identify a session or time-period between when a user or an administrator of the system logs in to the system and logs out of the system. Logging out of the system can be done either manually by the user or administrator himself, or the system can logout that person forcefully in case of inactivity after a predefined time period or any other predefined reason such as password-expiration policy or unauthorized activity of the person);
3 after notifying the user that the interval timer has expired, receiving a service request to update the initial access characteristic to a new access characteristic (Haque par. 0037. Haque teaches that the device receives a configuration session initiation request for initiating a configuration session from the management interface and the device applies the second configuration and then determine whether the predefined parameter is satisfied. When the predefined parameters are satisfied, the device maintains to apply the second configuration. See also par. 0099); 
determining whether the service request timer has expired (Haque par. 0037. Haque teaches that the present invention relates to a method for determining a configuration operable by a configurable electronic device); 
in response to receiving the service request: updating the initial access characteristic to the new access characteristic (Haque par. 0037. Haque teaches that the device receives a configuration session lock mode from the management interface and then sets a configuration session lock mode. The device then sets the configuration session to a first state. The device receives a second configuration and a predefined parameter. The device archives a first configuration in the non-transitory computer readable storage medium. The device applies the second configuration and then determine whether the predefined parameter is satisfied. When the predefined parameters are satisfied, the device maintains to apply the second configuration), and 
when the service request timer has expired, restoring the initial access characteristic from the new access characteristic (Haque par. 0024. Haque teaches that if the new configuration is not confirmed within a predetermined time period by the administrator either intentionally or due to the management interface becoming remotely inaccessible to the administrator due to the new configuration, the router performs a rollback operation to restore the state of the configurable electronic device before the changes were made).
Haque teaches receiving, by an access manager, a request to modify a configuration of a computing service to a new configuration and 3 updating, by the access manager, the configuration of the computing service (Haque par. 0037); however Haque does not explicitly teaches starting, by the access manager, a service request timer corresponding to the computing service. 
However, in an analogous field, Caldwell teaches wherein 14 starting a service request timer (Caldwell abstract and par. 0003 and 0005. Caldwell teaches the present disclosure relates to providing timer services in a network. The work process could be carried out for example in response to receipt of a request from a client to provide a timer service. See also par. 0013).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of the network activity of Haque using the request with timer activity taught in Caldwell in order to provide measures to trigger one or more work processes to be carried out on a recurring interval in a network in a way that is reliable and efficient (Caldwell par. 0005).
Regarding claim 2, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein the initial access characteristic comprises at least one of: a password; a username; a network configuration; or a security configuration (Haque par. 0003 and 0008. Haque teaches that many electronic devices, referred to herein as "configurable electronic devices" are electronic devices that provide mechanism to its user to create and/or modify its functions to perform specific tasks. For example, a network router that provides mechanism to its user to configure its IP address to communicate with one or more Layer-3 devices, is a configurable electronic device .Configurable electronic devices include general purpose computer systems such as desktop computers, laptop computers, server computers, tablet computers, Smartphones, Personal Digital Assistant (PDA), or special purpose computer systems e.g. networking devices such as routers, managed switches, Wireless Access Points (WAP), or network security devices such as firewalls, Intrusion Prevention Systems (IPS)).
Regarding claim 3, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein the network configuration comprises at least one of: an internet protocol (IP) address; a net mask; a gateway; a route table; or a port number (Haque par. 0003 and 0008. Haque teaches that many electronic devices, referred to herein as "configurable electronic devices" are electronic devices that provide mechanism to its user to create and/or modify its functions to perform specific tasks. For example, a network router that provides mechanism to its user to configure its IP address to communicate with one or more Layer-3 devices, is a configurable electronic device .Configurable electronic devices include general purpose computer systems such as desktop computers, laptop computers, server computers, tablet computers, Smartphones, Personal Digital Assistant (PDA), or special purpose computer systems e.g. networking devices such as routers, managed switches, Wireless Access Points (WAP), or network security devices such as firewalls, Intrusion Prevention Systems (IPS)).
Regarding claim 4, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein the service request comprises at least one of: an entry identification (ID); a service module ID; a previous access characteristic value; a new access characteristic value; or a service timer timeout value (Haque par. 0003; 0020 and 0037. Haque teaches that many electronic devices, referred to herein as "configurable electronic devices" are electronic devices that provide mechanism to its user to create and/or modify its functions to perform specific tasks.  A login session is used to particularly identify a session or time-period between when a user or an administrator of the system logs in to the system and logs out of the system. A method for determining a configuration operable by a configurable electronic device. The device receives a configuration session initiation request for initiating a configuration session from the management interface. The device then determines whether a configuration session lock is locked or not. When the configuration session lock is locked, the device rejects the configuration session initiation request. When the configuration session lock is not locked, the device accepts the configuration session initiation request and generates a new configuration session identifier for identifying the configuration session).
Regarding claim 5, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses determining whether the service request timer has expired comprises determining whether the service request timer satisfies a service timer timeout value (Haque par. 0024. Haque teaches that if the new configuration is not confirmed within a predetermined time period by the administrator either intentionally or due to the management interface becoming remotely inaccessible to the administrator due to the new configuration, the router performs a rollback operation to restore the state of the configurable electronic device before the changes were made).
Regarding claim 6, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein the operations further comprise saving the initial access characteristic (Haque par. 0014. Haque teaches that according to many conventional configurable electronic devices, an archived configuration is a configuration that is saved in a data retrieval system).
Regarding claim 7, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein a user device associated with the user issues the service request (Haque par. 0037. Haque teaches that the present invention relates to a method for determining a configuration operable by a configurable electronic device. The device receives a configuration session initiation request for initiating a configuration session from the management interface). 
Regarding claim 10, Haque and Caldwell disclose the computer-implemented method of claim 1,
Haque further discloses wherein the operations further comprise receiving multiple service requests (Haque par. 0039. Haque teaches that The first mode allows the configurable electronic device to reject any new configuration session initiation requests without receiving instructions from the management interface and the second mode allows the configurable electronic device to reject any new configuration session initiation requests upon receiving instructions from the management interface). 
Regarding claims 11-17 and 20; claims 11-17 and 20 are directed to a system and non-transitory computer readable medium associated with the method claimed in claims 1-7 and 10 respectively.  Claims 11-17 and 20 are similar in scope to claims 1-7 and 10 respectively, and are therefore rejected under similar rationale respectively.
Allowable Subject Matter
Claims 8-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495